El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El Tesorero de Puerto Rico otorgó una escritura pública con el propósito de cancelar una hipoteca sobre bienes in-*779.nebíes otorgada por el cansante de la recurrente a favor e El Pueblo de Puerto Pico. La escritura de cancelación-tace constar que la hipoteca en cuestión se otorgó original-nente con el fin de garantizar un préstamo hedióle por la [Junta de Terremotos de conformidad con la Ley núm. 8, [Leyes de Puerto Rico 1918 ((2) pág. 27), y que, habiéndose satisfecho dicho préstamo, el Tesorero, de conformidad con la Ley núm. 12, Leyes de Puerto Rico, 1925 (pág. 127), otorga la referida escritura de cancelación de hipoteca. El Regis-trador se negó a inscribir la escritura de cancelación expo-niendo como fundamentos para ello las siguientes razones:
“No consta en ninguno de los asientos, en donde está registrada la hipoteca cuya cancelación se solicita,' que el préstamo en garantía del cual se estableció dicho gravamen, le fuera concedido al deudor, por la Junta de Terremotos, o de conformidad con el artículo cuatro de la Ley número ocho, aprobadá en doce de diciembre de 1918, no estando esta cancelación cubierta por las disposiciones de la ley nú-mero doce aprobada en 12 de mayo de 1925. Se acompañó una certificación complementaria, expedida por el citado otorgante, con fecha primero de febrero actual, cuyo documento es ineficaz en dere-cho para rectificar o surtir el efecto legal de rectificar implícitamente los asientos mencionados a falta del correspondiente título inscrito, o sin una providencia judicial en su defecto; . . .”.
El único problema en este caso es determinar el proce-dimiento apropiado para hacer que las correspondientes ins-cripciones en el registro reflejen todos los hechos en el pre-sente caso. El registrador cita los casos de Balzac v. Registrador, 48 D.P.R. 171, Vázquez v. El Registrador de San Juan, 30 D.P.R. 13, Jaca v. Registrador, 33 D.P.R. 775, y Morales v. Registrador, 55 D.P.R. 975 (per curiam), como que sostienen su posición al efecto de que de acuerdo con el artículo 256 de la Ley Hipotecaria el acuerdo unánime de todos los interesados y del registrador, o una providencia judicial, es necesario- para poder “rectificar” las inscripcio-nes del registro en este caso.
La recurrente ofrece la explicación de que no existe co-pia de la escritura original de hipoteca, toda vez que ésta se *780destruyó en un fuego, y la copia del Tesorero se “extravió”. Afirma que la omisión original al no inscribirse en el regis-tro el hecho de que la hipoteca había sido otorgada por ra-| zón de un préstamo hecho por la Junta de Terremotos pudo| muy bien haber sido un olvido del Registrador cuando ins-cribió la escritura original de hipoteca. Sin embargo, no te-nemos derecho a especular sobre tal posibilidad. También I pudo muy bien ser, como indica el registrador, que la copia | que se le presentó al registrador no contuviera tal disposi-ción, aunque de ser así, debió quizá señalar un defecto sub-sanable. Pero el registrador tiene razón al afirmar que no puede actuar a base de una información ex parte y a base de especulación. Sea ello como fuere, la única cuestión ahora ante nos es si el registrador actuó correctamente al negarse a inscribir la escritura de cancelación debido a que la ins-cripción de la escritura original de hipoteca no hace referencia alguna al alegado préstamo hecho por la Junta de Terre-motos.
Los casos citados por el registrador se refieren a “erro-res ’ ’ en las inscripciones del registro que se alega están ‘ ‘ en conflicto” con los hechos verdaderos, los cuales no pueden ser “rectificados” mediante un recurso gubernativo. Aquí la situación es algo diferente, toda vez que no existe error alguno como losque existieron en dichos casos, sino única-mente la omisión en la inscripción de la hipoteca de la ra-zón por la cual el deudor hipotecario la otorgó. Y de cual-quier modo, no se realiza esfuerzo alguno para cambiar la inscripción de la escritura original. Ésta, bien por error o por otra causa, fué inscrita sin defecto. Aquí la única cues-tión es si otro instrumento — una escritura que cancele la hi-poteca — tiene derecho a ser inscrita.
Asumiendo, como afirma el registrador, que el poder del Tesorero a otorgar una escritura de cancelación de hipoteca debe encontrarse dentro de la Ley núm. 12, Leyes de Puerto Rico, 1925, que confiere poder al Tesorero para otorgar tales *781documentos al saldarse los préstamos hechos por la Junta de Terremotos, la escritura de cancelación aquí envuelta cumple con tal condición. Específicamente dice que la hipo-teca que se cancela garantizaba tal préstamo. Otra vez no-tamos la peculiaridad de que el defecto, si existió alguna vez, fué sólo en la escritura original de hipoteca, la cual el re-gistrador inscribió sin objeción aguna. Y no está envuelto un tercero. Por tanto resolvemos que, a lo sumo, existe aquí un defecto subsanable. El propio registrador parece acep-tar este punto cuando concluye su alegato diciendo: “Por nuestra parte no habría inconveniente en cancelar la hipo-teca teniendo a la vista cualquiera de los siguientes docu-mentos :
1. Copia certificada de la escritura.
2. Acta correspondiente de la Junta de Terremotos.
3. Providencia Judicial.”
Véanse artículo 110 del Reglamento para la Ejecución de la Ley Hipotecaria, Estatutos Revisados, 1911, §7207, pág. 1175; Hernández v. El Registrador de la Propiedad, 12 D.P.R. 130; Cf. Marcano v. El Registrador, 20 D.P.R. 525; Ramírez v. Registrador, 38 D.P.R. 771, 2.
La recurrente ofreció con la escritura de cancelación una certificación expedida por el Tesorero que lee en parte como sigue:
“Que según se desprende del Registro de ‘Empréstitos sobre Terremotos’.que se lleva en el Departamento de Hacienda de Puerto Rico, con fecha 20 de agosto de 1920 ... la Junta de Terremotos . . . concedió un préstamo hipotecario por la suma de $1,100 al Sr. Luis B. Manzano y Soto . . .
“Certifico, además, que para garantizar dicho préstamo hipote-cario'el Sr. Luis B. Manzano y.'Soto otorgó escritura de Hipoteca a favor de El Pueblo de Puerto Rico gravando dos fincas de su pro-piedad.
“Certifico, finalmente, que de acuerdo con el citado Registro, el Sr. Luis B. Manzano y Soto saldó dicho préstamo hipotecario en su totalidad en septiembre 14 de 1930.”
*782Esta certificación en relación no se ajusta a los requisito.' señalados por el artículo 431, párr. 6 y artículo 436, Códigí de Enjuiciamiento Civil (ed. 1933). Véanse Hernández v. Registrador, 61 D.P.R. 267, y los artículos 433 y 438 del Có-digo de Enjuiciamiento Civil. Una certificación literal de Id parte pertinente de los records de la Junta de Terremotos acreditativa de la transacción .que dió origen a la constitu-ción de la hipoteca debe ser presentada al registrador si se desea inscribir la escritura de cancelación libre de defectos.
Se le ordenará al registrador que inscriba la escritura de cancelación aquí envuelta con el defecto subsanable de que la certificación del Tesorero ál efecto de que la hipoteca que se cancela garantizaba un préstamo hecho por la Junta de Terremotos, no cumple con los requisitos de ley-.